Citation Nr: 0914968	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right leg pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for right leg pain.  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to service connection for right leg pain.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
right leg pain have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).  

The Veteran filed a substantive appeal (VA Form 9) in 
September 2006 with respect to the issue of entitlement to 
service connection for right leg pain.  The RO certified the 
issue to the Board in January 2009.  However, in March 2009, 
the Veteran submitted a statement on VA Form 21-4138 
indicating that he wished to withdraw the appeal on the issue 
of entitlement to service connection for right leg pain.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for right leg pain, there 
remain no allegations of error of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
service connection for right leg pain, and this issue is 
dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for right leg pain is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


